DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive.  Applicant argues that Yamamoto does not necessarily describe calculating (or acquiring) the upper limit of an oscillation frequency.  However, Yamamoto discloses that it is required to calculate an optimal oscillation frequency in a range capable of performing learning control.  Yamamoto also discloses that when the oscillation frequency exceeds the upper limit of the range, learning does not converge and a positional deviation remains ([0065]).  Therefore, in order for Yamamoto to calculate the optimal oscillation frequency in said range and allow for learning to converge, it must know what the upper (and lower) limit of that frequency range is.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8-13 recite “the upper limit value being based a maximum cutting speed”.  It is unclear where this limitation is supported in the specification.
Claims 8-13 further recite “the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity of reciprocal movement for oscillation cutting”.  This limitation does not fully correspond to the language used on pages 2-3 of the specification.  Based on these discrepancies, this limitation is not considered to be fully supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-13 recite “the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity or reciprocal movement for oscillation cutting” (emphasis added).  It is unclear what is meant by “limit” in this context.  The specification on page 2 discloses that the maximum value of the cutting speed is function of spindle speed f1 (rev/s), feed rate v1 (mm/s) of the tool, and oscillation frequency f2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto US 2019/0033816.
Yamamoto discloses:
1.	A numerical control device for controlling a machine tool, the machine tool including a spindle for rotating a cutting tool or a workpiece which is a machining target, and a feed axis for relatively moving the cutting tool in relation to the workpiece, and causing the spindle and the feed axis to cooperatively operate to cut the workpiece by way of the cutting tool, the numerical control device comprising:
a reference speed calculation unit configured to calculate a spindle speed which is a rotation number of the spindle in accordance with a machining program, and a feed speed which is a movement speed of the feed axis in accordance with the machining program (e.g., [0059]);
an oscillation command calculation unit configured to calculate an oscillation command (e.g., [0053]-[0054]: “Oscillation command”), which is a periodic variation component superimposed on a command of the feed axis, based on the spindle speed (e.g., [0053]-[0054]: “S represents a rotation speed about a central axis line of the workpiece”) and the feed speed (e.g., [0053]-[0054]: “F represents a feed amount of a tool per rotation of a workpiece”), as well as an oscillation frequency magnification set in advance (e.g., [0053]-[0054]: “I represents an oscillation frequency magnification”);
a setting acquisition unit configured to acquire an upper limit value for frequency of the oscillation command (e.g., [0065]); and
an adjustment unit configured to adjust the frequency of the oscillation command, or adjust at least either of the spindle speed and the oscillation frequency magnification, so that the frequency of the oscillation command does not exceed the upper limit value (e.g., [0065]-[0066]: “it is required to calculate an optimal oscillation frequency in a range capable of performing learning control”, “reducing an oscillation frequency of an oscillation command within a learning range”, “the rotation speed of a main spindle may be reduced”).
2.	The numerical control device according to claim 1, wherein the adjustment unit selects and adjusts one of the spindle speed and the oscillation frequency magnification in accordance with the machining program or an input by an operator (e.g., [0065]-[0066]: “the rotation speed of a main spindle may be reduced”).
For claims 3 and 4 see the citations made for claim 1.
5.	The numerical control device according to claim 1, the upper limit value being defined based on a combination of a material of the workpiece and a type of the cutting tool (does not clearly limit the structure of the claimed “numerical control device”).  
6.	The program storage medium according to claim 3, the upper limit value being defined based on a combination of a material of the workpiece and a type of the cutting tool (does not clearly limit the structure of the claimed “program storage medium”).  
7.	The control method according to claim 4, the upper limit value being defined based on a combination of a material of the workpiece and a type of the cutting tool (does not clearly limit the claimed “method”, not positively recited).  
8.	The numerical control device according to claim 1, the upper limit value being based on a maximum cutting speed, the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity of reciprocal movement for oscillation cutting (does not clearly limit the structure of the claimed “numerical control device”).  
9.	The program storage medium according to claim 3, the upper limit value being based on a maximum cutting speed, the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity of reciprocal movement for oscillation cutting (does not clearly limit the structure of the claimed “program storage medium”).  
10.	The control method according to claim 4, the upper limit value being based on a maximum cutting speed, the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity of reciprocal movement for oscillation cutting (does not clearly limit the claimed “method”, not positively recited).  
11.	The numerical control device according to claim 5, the upper limit value being further based on a maximum cutting speed, the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity of reciprocal movement for oscillation cutting (does not clearly limit the structure of the claimed “numerical control device”).  
12.	The program storage medium according to claim 6, the upper limit value being further based on a maximum cutting speed, the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity of reciprocal movement for oscillation cutting (does not clearly limit the structure of the claimed “program storage medium”).  
13.	The control method according to claim 7, the upper limit value being further based on a maximum cutting speed, the maximum cutting speed being a limit of a total speed superimposing a peripheral velocity by rotation of the spindle, the feed speed, and a velocity of reciprocal movement for oscillation cutting (does not clearly limit the claimed “method”, not positively recited).


Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to give the limitations patentable weight, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  For example, in the case of claim 5, the data storage unit 12 including the table disclosed on page 8 lines 18-24 of the specification could be claimed.
Claims 8-13 would possibly be allowable if rewritten to give the limitations patentable weight, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Woody et al. US 2009/0107308 discloses methods and systems for chip breaking in turning applications using CNC toolpaths.  Woody teaches dynamically or non-dynamically varying the oscillation superimposed in the feed direction on the toolpath based on one or more of an inputted spindle speed, oscillation frequency, oscillation amplitude, cutting tool feed rate, etc. (e.g., [0008]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/08/22